Illinois Official Reports

                                        Appellate Court



                 Collins v. Department of Health & Family Services ex rel. Paczek,
                                    2014 IL App (2d) 130536



Appellate Court            GARY W. COLLINS, Petitioner-Appellant, v. THE DEPARTMENT
Caption                    OF HEALTH AND FAMILY SERVICES ex rel. WENDY PACZEK,
                           Respondent-Appellee.

District & No.             Second District
                           Docket No. 2-13-0536


Filed                      June 26, 2014
Rehearing denied           January 23, 2015

Held                       In a dispute over a child support order entered with respect to a child
(Note: This syllabus of a couple who were never married, the dismissal of the father’s
constitutes no part of the petition to abate or reduce the support ordered by an Illinois trial court
opinion of the court but was affirmed, since the petition sought to modify the support order
has been prepared by the after the father, mother and child had left Illinois, and the appellate
Reporter of Decisions court adopted the rationale of the majority of other jurisdictions in
for the convenience of holding that under the Uniform Interstate Family Support Act, once
the reader.)               the obligor, the obligee and the minor child or children subject to a
                           support order were no longer residing in Illinois, the Illinois court lost
                           continuing jurisdiction to modify that order, but the Illinois court
                           retained jurisdiction to enforce the order until a different jurisdiction
                           obtained continuing exclusive jurisdiction over the order; therefore,
                           the Illinois court’s dismissal of the father’s petition to enforce the
                           order for indirect contempt based on the mother’s failure to contribute
                           to the child’s health insurance premiums and travel expenses to visit
                           the father was reversed and the cause was remanded.

Decision Under             Appeal from the Circuit Court of Du Page County, No. 09-F-0247; the
Review                     Hon. Thomas C. Dudgeon, Judge, presiding.


Judgment                   Affirmed in part and reversed in part; cause remanded.
     Counsel on                Michael J. Scalzo and Todd D. Scalzo, both of Scalzo Law Offices, of
     Appeal                    Wheaton, for appellant.

                               Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                               Solicitor General, and Janon E. Fabiano, Assistant Attorney General,
                               of counsel), for appellee.




     Panel                     JUSTICE HUTCHINSON delivered the judgment of the court, with
                               opinion.
                               Justices Schostok and Spence concurred in the judgment and opinion.




                                                OPINION

¶1         In 1997, the Illinois Department of Public Aid (IDPA) entered an administrative order
       declaring petitioner, Gary W. Collins, the biological father of A.C. (the minor) and ordering
       him to pay child support to Wendy Paczek, the minor’s mother. Thereafter, Paczek and the
       minor relocated to Nashville, Tennessee, and petitioner relocated to a suburb of Columbus,
       Ohio. While living in Ohio, petitioner filed in the circuit court of Du Page County a petition to
       abate or reduce child support and a petition for indirect civil contempt. Petitioner served
       discovery requests on respondent, the Illinois Department of Health and Family Services
       (IDHFS), which the trial court had previously granted leave to intervene on Paczek’s behalf.
       The trial court, sua sponte, entered an order transferring the matter to Tennessee after finding
       that neither party resided in Illinois. Petitioner timely appealed, contending that the trial court
       erred in dismissing both of his petitions for lack of jurisdiction. We affirm in part and reverse
       in part.

¶2                                         I. BACKGROUND
¶3         On August 13, 1997, IDPA entered an administrative paternity order that declared
       petitioner as the minor’s biological father. Approximately one month later, IDPA ordered
       petitioner to pay child support to Paczek. In May 2008, Paczek and the minor moved from
       Rockford, Illinois, to Nashville, Tennessee.
¶4         On April 22, 2009, petitioner filed a parentage petition requesting that the trial court
       modify the administrative paternity order. Petitioner alleged that IDPA had increased his child
       support obligation and failed to consider that he paid for the minor’s health insurance. On
       August 26, 2009, the trial court entered an agreed order providing that “any issues regarding
       child support will be dealt with administratively. Any issues that cannot be dealt with
       administratively will be reserved [and] dealt with judicially.”
¶5         On September 30, 2009, the trial court entered an agreed order for temporary child support.
       The trial court also entered an order granting IDHFS leave to intervene on Paczek’s behalf for

                                                    -2-
       child support issues. On October 6, 2009, the parties entered an agreed order for custody and
       visitation, where the parties agreed that Paczek would contribute $50 per month for the minor’s
       medical premiums and that the parties would split equally the costs of any uncovered medical
       expenses. The order further provided that petitioner would be responsible for 66% of the
       minor’s travel expenses incurred when traveling to see petitioner, with Paczek responsible for
       the remaining 33%.
¶6          On February 5, 2010, petitioner filed a petition to modify child support after he had been
       laid off from his job in Chicago. On May 14, 2010, the trial court entered an agreed order
       reducing petitioner’s child support. In August 2010, petitioner moved to Columbus, Ohio, for a
       new job.
¶7          On September 5, 2012, after being laid off from his job in Ohio, petitioner filed a petition in
       the trial court to abate or to reduce child support below the statutory guidelines. Petitioner also
       served IDHFS with discovery requests, including interrogatories and a financial disclosure
       statement. On September 25, 2012, both petitioner and IDHFS appeared at a hearing on the
       petition, and the trial court granted IDHFS 21 days to respond to petitioner’s discovery
       requests. On October 5, 2012, IDHFS filed objections to petitioner’s discovery requests.
¶8          On October 10, 2012, petitioner filed a petition for indirect civil contempt against Paczek
       for her failure to provide her portion of the minor’s health insurance and travel expenses. The
       petition alleged that petitioner resided in Ohio; Paczek and the minor lived in Tennessee; the
       minor visited petitioner four to six times per year; and Paczek had failed to pay petitioner her
       share of the minor’s health insurance and travel expenses.
¶9          On October 18, 2012, IDHFS filed its response to petitioner’s petition to abate or to reduce
       child support. The response did not object to the trial court’s jurisdiction. Petitioner and
       IDHFS appeared before the trial court on November 14, 2012; Paczek did not appear. The
       parties reached a partial agreement on petitioner’s outstanding discovery requests, and the trial
       court continued the matter until December 19, 2012, for a status hearing on the remaining
       discovery requests, with which IDHFS ultimately complied.
¶ 10        At the December 19, 2012, hearing, the trial court ordered that all matters be transferred to
       Nashville, Tennessee. The trial court’s order found that neither party resided in Illinois and that
       the case was being transferred “[o]n the [c]ourt’s own motion.”
¶ 11        On January 18, 2013, petitioner filed a motion to reconsider. Petitioner argued that,
       pursuant to the Uniform Interstate Family Support Act (the Act) (750 ILCS 22/100 et seq.
       (West 2012)), the trial court retained jurisdiction to enforce its orders and therefore the trial
       court had jurisdiction. Petitioner also attached an affidavit averring that he owned a home in
       Du Page County; he moved to Ohio for a job; he had been interviewing for jobs in the Chicago
       area after having been laid off; he had taken steps to begin the process of moving back to
       Illinois; and he did not intend to remain in Ohio. IDHFS responded to petitioner’s motion to
       reconsider by arguing that, while the trial court retained jurisdiction to enforce previously
       entered support orders, it did not have jurisdiction to modify such orders.
¶ 12        On April 25, 2013, the trial court denied petitioner’s motion to reconsider. The trial court
       concluded that “[a] definite plan [to move back to Illinois] does not create residency. *** [T]he
       facts of this case are that no one resides in Du Page County *** and ha[s] not resided in this
       jurisdiction for many years. *** [T]here is no nexus to [Illinois] given the use of the term
       residence in the statute that would give me continuing exclusive jurisdiction over these


                                                    -3-
       proceedings.” The trial court’s order specified that it “did not retain continuing jurisdiction to
       enforce child support.” Petitioner timely appealed.

¶ 13                                            II. ANALYSIS
¶ 14       The only issue in this appeal is whether the trial court erred in dismissing petitioner’s
       petitions to modify and for indirect civil contempt.
¶ 15       Resolution of this issue requires us to interpret the Act (750 ILCS 22/100 et seq. (West
       2012)) and our review is, therefore, de novo. See In re Marriage of Best, 228 Ill. 2d 107, 116
       (2008) (citing Fisher v. Waldrop, 221 Ill. 2d 102, 112 (2006)). The primary objective of
       statutory interpretation is to give effect to the intent of the legislature, and the most reliable
       indicator of intent is the language of the statute given its plain, ordinary, and popularly
       understood meaning. In re Marriage of Rogers, 213 Ill. 2d 129, 136 (2004). The statute
       “ ‘should be read as a whole with all relevant parts considered.’ ” Gardner v. Mullins, 234 Ill.
2d 503, 511 (2009) (quoting Kraft, Inc. v. Edgar, 138 Ill. 2d 178, 189 (1990)). If the statutory
       language is clear, a reviewing court does not need to resort to extrinsic aids of construction,
       such as legislative history (Northern Kane Educational Corp. v. Cambridge Lakes Education
       Ass’n, 394 Ill. App. 3d 755, 758 (2009)), and, in such situations, a court may not depart from
       the plain language of the statute and read into it exceptions, limitations, or conditions that are
       inconsistent with the express legislative intent. Landheer v. Landheer, 383 Ill. App. 3d 317,
       321 (2008).
¶ 16       Section 205 of the Act provides:
                   “(a) A tribunal of this State that has issued a support order *** shall exercise
               continuing, exclusive jurisdiction to modify its child-support order if the order is the
               controlling order and:
                       (1) at the time of the filing of a request for modification this State is the
                   residence of the obligor, the individual obligee, or the child for whose benefit the
                   support order is issued; or
                       (2) even if this State is not the residence of the obligor, the individual obligee,
                   or the child for whose benefit the support is issued, the parties consent in a record or
                   in open court that the tribunal of this State may continue to exercise the jurisdiction
                   to modify its order.” 750 ILCS 22/205 (West 2012).
¶ 17       “The [Act] creates a mechanism which facilitates the reciprocal enforcement or
       modification of child support awards entered in Illinois and other states which have also
       adopted the [Act].” In re Marriage of Hartman, 305 Ill. App. 3d 338, 342 (1999). The National
       Conference of Commissioners on Uniform State Laws originally promulgated the model
       Uniform Interstate Family Support Act (the Model UIFSA) in 1992 and Congress mandated in
       1996 that states adopt the Model UIFSA to remain eligible for federal funding of child support
       enforcement. In re Marriage of Gulla, 234 Ill. 2d 414, 425 (2009) (citing 42 U.S.C. § 666(f)
       (2000)). Therefore, the Act seeks to provide “unity and structure in each state’s approach to the
       modification and enforcement of child support orders.” (Internal quotation marks omitted.)
       Gulla, 234 Ill. 2d at 426. Our supreme court has “long recognized” that a court must construe
       uniform legislation so as to give effect to the purpose of promoting harmony in the law. Id.
¶ 18       In Zaabel v. Konetski, 209 Ill. 2d 127 (2004), our supreme court addressed section 205 of
       the Act. There, the trial court entered an order dissolving the parties’ marriage and the


                                                    -4-
       dissolution order incorporated a written settlement agreement. Id. at 130. That agreement
       provided that the wife would retain custody of the minor children and that the husband would
       pay for certain “ ‘extraordinary’ ” medical expenses incurred by the children. Id. After the wife
       and the minors moved to Iowa, and the husband moved to Arizona, the wife brought a petition
       for indirect civil contempt in Illinois, alleging that the husband had failed to pay extraordinary
       medical expenses. Id. The husband moved to dismiss the petition on the basis that the trial
       court lacked both subject matter and personal jurisdiction. Id. at 131. The trial court denied the
       motion to dismiss, and the husband appealed with respect to subject matter jurisdiction only.
       Id.
¶ 19       On appeal, the husband noted that Illinois was no longer the residence of “the obligor, the
       obligee, or the children.” Id. at 133. The husband argued that, pursuant to section 205(a) of the
       Act, jurisdiction remained in Illinois until none of the parties resided in Illinois or section
       205(a)(2) was satisfied, whichever occurred first. See id. Finding section 205(a) ambiguous,
       the supreme court looked to authority from other jurisdictions. The court noted that, as other
       courts had found, the official comment to section 205 of the Model UIFSA stated that, “ ‘if all
       the relevant persons–the obligor, the individual obligee, and the child–have permanently left
       the issuing state, the issuing state no longer has an appropriate nexus with the parties or child to
       justify exercise of jurisdiction to modify.’ ” Id. at 134 (quoting Unif. Interstate Family Support
       Act § 205 (1996), Comment, 9 U.L.A. 285-86 (1999)). The court concluded that the drafters’
       intent for section 205(a) of the Model UIFSA was “very persuasive evidence of the intent of
       our legislature, because section 205(a) of the Act copies section 205(a) of the [Model UIFSA]
       verbatim.” Id. at 135.
¶ 20       Nonetheless, the Zaabel court concluded that section 205(a) applied only to the court’s
       jurisdiction to modify a support order. Id. Consistent with holdings from courts in other
       jurisdictions, section 205(a) did not apply to the trial court’s jurisdiction to enforce a support
       order. Id. (citing Linn v. Delaware Child Support Enforcement, 736 A.2d 954, 964 (Del. 1999)
       (holding that jurisdiction to enforce remains in the issuing state so long as no other state has
       assumed continuing exclusive jurisdiction)). Therefore, the trial court had jurisdiction to
       enforce unless the husband was able to establish that the wife’s petition was “an attempt to
       modify, not merely enforce, the support order that the circuit court entered when [the parties]
       divorced.” Id. Because the husband did not attempt to argue that the wife’s petition for indirect
       civil contempt was a petition to modify, the husband’s motion to dismiss failed. Id. at 136.
       Thus, the clear implication of Zaabel is that, after all of the parties have permanently left the
       state that issued the support order, that state retains jurisdiction to enforce the order, but not to
       modify it.
¶ 21       Other jurisdictions that have addressed this issue reached a similar conclusion. In Jurado v.
       Brashear, 2000-1306 (La. 3/19/01); 782 So. 2d 575, the father and the mother had two children
       who were born in Louisiana. Id. p. 2. After the father moved to Mississippi, a Louisiana court
       issued an order obligating the father to pay child support because the court awarded the mother
       sole custody. Id. Thereafter, the mother and the minor children moved to Ohio. Six months
       after leaving Louisiana, the mother brought a motion in Louisiana to increase child support,
       based on an alleged increase in the father’s income. Id. The trial court entered an order
       increasing child support. The intermediate reviewing court affirmed, concluding that the trial
       court retained jurisdiction to modify its support order even though the obligor, the obligee, and
       the children had all left the state. Id.


                                                     -5-
¶ 22       The Louisiana Supreme Court disagreed. The court began its analysis by noting that, in
       1995, Louisiana adopted its version of the Act, which mirrored the Model UIFSA. The court
       noted that a court in Louisiana that has issued a support order retains “continuing, exclusive
       jurisdiction *** (1) as long as this state remains the residence of the obligor, the individual
       obligee, or the child for whose benefit the support order is issued.” Id. p. 5 (quoting La. Child.
       Code Ann. art. 1302.5 (1996)). The court summarized that provision, along with others, as
       providing that, once a support order is issued, the issuing court retains jurisdiction until (1) the
       obligor, the individual obligee, and the children all establish residency outside of the issuing
       state, (2) the parties consent in writing to continuing exclusive jurisdiction by another state, or
       (3) another state modifies the order of the issuing state in compliance with the UIFSA. Id. p. 6.
       Thus, the court concluded that, although a court retained jurisdiction to enforce an order, “the
       issuing court cannot modify a child-support order after the obligor, obligee, and child all leave
       the state permanently.” (Emphasis in original.) Id. p. 7-8. Because the mother sought a
       modification of a prior order, in the form of an increase in support payments, the court
       concluded that her request for modification should have been dismissed. Id. p. 9.
¶ 23       More recently, the California Court of Appeals concluded that, based on its version of the
       Model UIFSA, a court lost jurisdiction to modify a support order once the obligor, the obligee,
       and the minor children had moved out of the state. In re Marriage of Haugh, 170 Cal. Rptr. 3d
683 (Cal. Ct. App. 2014) (“[C]ourt did not have continuing, exclusive jurisdiction to modify
       the original child-support order after the individual parties and their child moved to other states
       and did not consent in writing to California’s continuing jurisdiction or authority over the
       case.”). As the court in Haugh noted:
                “ ‘Virtually every jurisdiction that has addressed this issue has concluded that the
                issuing tribunal loses subject matter jurisdiction when all of the parties to the child
                support action have moved outside the state. See Knowlton v. Knowlton, 2005 OK CIV
                APP 22, 110 P.3d 578, 579 (Okla. Civ. App. 2005); In re Marriage of Metz, 31 Kan.
                App. 2d 623, 69 P.3d 1128, 1132 (Kan. Ct. App. 2003) (Kansas court no longer had
                continuing, exclusive jurisdiction to modify the child support order when mother,
                father, and children had moved from Kansas); Cohen v. Powers, 180 Or. App. 409, 43
P.3d 1150, 1152 (Or. Ct. App. 2002) (Alabama court no longer had continuing,
                exclusive jurisdiction over support order under [the] UIFSA because neither party
                resided in Alabama); Jurado v. Brashear, 782 So. 2d 575, 580-81 (La. 2001)
                (Louisiana court lost continuing, exclusive jurisdiction to modify child support after
                the parties and children left the state); Etter v. Etter, 2001 OK CIV APP 18, 18 P.3d
1088, 1090 (Okla. Civ. App. 2001) (trial court did not have jurisdiction under [the]
                UIFSA to modify child support after both parties had moved out of state); LeTellier v.
                LeTellier, 40 S.W.3d 490, 493-94 (Tenn. 2001) ([the] UIFSA does not confer subject
                matter jurisdiction upon the Tennessee court to hear mother’s petition to modify the
                District of Columbia’s support order); In re B.O.G., 48 S.W.3d 312, 318 (Tex. App.
                2001) (Texas court no longer had jurisdiction to modify the support order under [the]
                UIFSA because the parties no longer resided in Texas).’ ” (Emphasis in original.) Id. at
                690 (quoting Lunceford v. Lunceford, 204 S.W.3d 699, 704 (Mo. Ct. App. 2006)).
       The Haugh court’s recitation of how other jurisdictions have interpreted continuing exclusive
       jurisdiction under their versions of the UIFSA is consistent with our research. We are aware of
       only one court that concluded that an issuing state retains continuing exclusive jurisdiction


                                                    -6-
       after all parties have left the state. See In re Marriage of Wareham, 791 N.W.2d 562, 565-66
       (Minn. Ct. App. 2010) (holding that “an issuing Minnesota tribunal retains continuing,
       exclusive jurisdiction over its child-support order even if none of the parties or their children
       remain state residents unless all of the individual parties file consents for another state to
       assume jurisdiction”).
¶ 24       In the present case, we adopt the rationale of the majority of other jurisdictions. Therefore,
       we conclude that, once the obligor, the obligee, and the minor children who are subject to a
       support order no longer reside in Illinois, the issuing Illinois court loses continuing exclusive
       jurisdiction to modify that order. Our holding is consistent with our supreme court’s conclusion
       that our legislature intended that, once the obligor, the obligee, and the minor children no
       longer reside in the issuing state, that state lacks a sufficient nexus with the parties to justify
       modifying a support order. See Zaabel, 209 Ill. 2d 127.
¶ 25       Nonetheless, we also conclude that, until a different jurisdiction obtains continuing
       exclusive jurisdiction over a support order, Illinois, as the issuing state, retains jurisdiction to
       enforce that order. Id. at 135. In the present case, therefore, the trial court erred when it
       dismissed petitioner’s October 10, 2012, petition for indirect civil contempt, which sought to
       enforce a prior order providing that Paczek would pay $50 per month for the minor’s health
       insurance, 50% of the minor’s uncovered medical expenses, and 33% of his travel expenses.
¶ 26       We recognize that, as petitioner notes, challenging a court’s personal jurisdiction is an
       affirmative defense that generally must be raised before filing a responsive pleading. See 735
       ILCS 5/2-301(a-5) (West 2012). While a party must raise an affirmative defense or that
       defense will be forfeited, there are certain situations where a court should sua sponte consider
       an affirmative defense. In First Mortgage Co. v. Dina, 2014 IL App (2d) 130567, this court
       considered whether the defendants forfeited an affirmative defense, that a mortgage lender was
       not properly licensed, by failing to timely raise that defense. Id. ¶ 1. We noted that an
       affirmative defense that was not timely raised is typically forfeited. Id. ¶ 25. Nonetheless, we
       also noted that a court should consider whether an agreement is unenforceable as against
       public policy even if the parties do not raise the issue and that “the defense is unlike an
       ordinary affirmative defense, such as one based on the statute of limitations; the difference is
       due to the public interest in the outcome.” Id. We emphasized that, regardless of how an
       affirmative defense is raised, the plaintiff must have a fair opportunity to respond, which it had.
       Id.
¶ 27       We believe that a similar rationale should be employed here. This is not a typical
       personal-jurisdiction affirmative defense where a defendant asserts that he lacks sufficient
       minimum contacts. Rather, the issue here is whether the trial court had authority to modify an
       existing support order under the Act, a statute intended to promote “unity and structure in each
       state’s approach to the modification and enforcement of child support orders.” (Internal
       quotation marks omitted.) Gulla, 234 Ill. 2d at 426. Thus, the public, both within this state and
       in other jurisdictions, has a compelling interest in a court’s following its state’s version of the
       Model UIFSA, even when that issue is not raised by the parties. We also emphasize, as we did
       in Dina, that the record reflects that petitioner had a fair opportunity to respond to the trial
       court’s decision to dismiss the petition, during the hearing on petitioner’s motion to reconsider.
       See Dina, 2014 IL App (2d) 130567, ¶ 25.
¶ 28       We do, however, reject petitioner’s argument that, pursuant to section 15(b) of the Illinois
       Parentage Act of 1984 (the Parentage Act) (750 ILCS 45/15(b) (West 2012)) and section 511

                                                    -7-
       of the Illinois Marriage and Dissolution of Marriage Act (the Marriage Act) (750 ILCS 5/511
       (West 2012)), the trial court retained jurisdiction to modify the support order. Section 15(b)
       provides that failing to comply with an order entered pursuant to the Parentage Act “shall be
       punishable by contempt.” 750 ILCS 45/15(b) (West 2012). The provision does not speak to
       modifying a prior support order after the parties have left Illinois. Further, section 511 of the
       Marriage Act addresses enforcement and modification of a marriage-dissolution order.
       Because the parties in the present case were never married, a marriage-dissolution order is not
       at issue in this appeal and we will not issue an advisory opinion regarding how the Act affects
       section 511 of the Marriage Act. See In re John Doe Investigation, 2011 IL App (2d) 901355,
       ¶ 7 (noting that a reviewing court will not issue advisory opinions merely to set precedent or
       guide future litigation).
¶ 29        Finally, we reject petitioner’s argument that IDHFS consented to the trial court’s
       continuing exclusive jurisdiction to modify the support order. Petitioner argues that IDHFS’s
       response to the petition to modify meets the requirement in section 205(a)(2) that the parties
       consent “in a record” to the court’s continuing exclusive jurisdiction (750 ILCS 22/205(a)(2)
       (West 2012)), with “record” being defined as “information that is inscribed on a tangible
       medium or that is stored in an electric or other medium and is retrievable in perceivable form”
       (750 ILCS 22/102 (West 2012)). Petitioner has not provided any authority for his assertion that
       filing a response constitutes “consent,” and we deem this issue forfeited pursuant to Illinois
       Supreme Court Rule 341(h)(7) (eff. July 1, 2008). See Wolfe v. Menard, Inc., 364 Ill. App. 3d
338, 348 (2006) (noting that a reviewing court is not a depository in which the appealing party
       may dump the burden of argument).

¶ 30                                        III. CONCLUSION
¶ 31       For the foregoing reasons, we affirm the trial court’s dismissal of petitioner’s September 5,
       2012, petition to abate or to reduce child support, because that petition sought to modify a prior
       support order after the parties had left Illinois. However, we reverse the trial court’s dismissal
       of petitioner’s October 10, 2012, petition for indirect civil contempt for Paczek’s failure to
       contribute to the minor’s health insurance and travel expenses, because the trial court retained
       jurisdiction to enforce that order. We remand the cause.

¶ 32      Affirmed in part and reversed in part; cause remanded.




                                                   -8-